Where suit Was brought against a railroad for damages for killing an ox, and the only question was, whether the agents of the road, at the time of the casualty, were in the exercise of all ordinary and reasonable care and diligence, that issue was for the jury; and it having been fairly submitted, and there being conflicting accounts of the transaction, and the court below being satisfied with the finding, there was no abuse of discretion in refusing a new trial. 61 Ga., 11 ; 65 Id., 714 ; 56 Id., 540 ; 60 Id., 182 ; Code, §3033.